CUDAHY, Circuit Judge,
dissenting in part:
There is a statutory presumption in favor of judicial reviewability of administrative *1040action and the exception for commitment to agency discretion is very narrow. See Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 410, 91 S.Ct. 814, 820, 28 L.Ed.2d 136 (1971); Abbott Laboratories v. Gardner, 387 U.S. 136, 140-41, 87 S.Ct. 1507, 1510-12, 18 L.Ed.2d 681 (1967); Local 2855 AFGE (AFL-CIO) v. United States, 602 F.2d 574, 578 (3d Cir.1979). Heckler v. Chaney, 470 U.S. 821, 105 S.Ct. 1649, 84 L.Ed.2d 714 (1985) did not alter this presumption. Chong v. Director, United States Information Agency, 821 F.2d 171, 175 n. 3 (3d Cir.1987). Of the cases in other circuits which have addressed this matter of first impression here, Chong has been most faithful to this fundamental presumption. In Chong, after a careful study of the statutory and regulatory scheme, Chief Judge Gibbons found that the applicable USIA regulations, 22 C.F.R. § 514.31(b)(2) and § 514.32 (1986), furnish an adequate basis for judicial review — albeit a very limited review recognizing “broad discretion in the Director of the USIA.” Chong, 821 F.2d at 176.
Applying that standard of review to the USIA’s determination which is before us, the record shows that the USIA was in compliance with its own regulations as evidenced by its statement that “the program and policy considerations of the Exchange-visitor Program outweigh the hardship claimed for the American citizen spouse.” R. at 57 (Request for State Department Recommendation, Section 212(e) Waiver). Indeed, the district court found that the Chong standard had not been violated. Singh, 674 F.Supp. at 20. Thus, apparently there was no violation of the regulations which would preclude summary judgment. The congressional intent to administer the Exchange Visitor Program strictly, especially as applied to medical doctors, is clear. See the extensive discussion of congressional intent in Chong, 821 F.2d at 176-79. Hence, I do not believe the plaintiff can prevail — even under the Chong analysis. The preservation of that analysis does seem important, to me, however, in an area where wholly capricious administrative action might otherwise govern the fate of large numbers of young specialists and doctors. I therefore believe that the agency order should be affirmed and respectfully dissent to the extent indicated.